     1:20-cv-02141-SAL     Date Filed 12/04/20   Entry Number 15   Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA
                         ROCK HILL DIVISION

 Kenneth R. Price,                       )       C/A No.: 1:20-2141-SAL-SVH
                                         )
                     Plaintiff,          )
                                         )
       vs.                               )
                                         )                 ORDER
 Major Vaughn Jackson, in his            )
 individual and official capacity,       )
                                         )
                     Defendant.          )
                                         )

      This action was filed by Plaintiff on June 4, 2020. Pursuant to the

scheduling order entered by the court, discovery was to be completed by

October 30, 2020, with dispositive motions, if any, to be filed by no later than

November 30, 2020. [ECF No. 12]. These deadlines have now expired.

      Because the discovery deadlines in this case have passed and no

dispositive motions were filed, this case is ready for trial. The Clerk is hereby

directed to forward the file to the United States District Judge for trial.

      IT IS SO ORDERED.


December 4, 2020                             Shiva V. Hodges
Columbia, South Carolina                     United States Magistrate Judge
